    Case: 1:17-md-02804-DAP Doc #: 3315 Filed: 06/02/20 1 of 4. PageID #: 494850



                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

    IN RE: NATIONAL PRESCRIPTION                           )   MDL 2804
    OPIATE LITIGATION                                      )
                                                           )   Case No. 1:17-md-2804
    THIS DOCUMENT RELATES TO:                              )
                                                           )   Judge Dan Aaron Polster
    Track Three Cases                                      )
                                                           )   ORDER
                                                           )

         Before the Court is Case Track Three Plaintiffs’ Motion to Bifurcate Bellwether Claims,

Join Bellwether Cases for Trial, and to Stay Remaining Claims (Doc. #: 3297). Pharmacy

Defendants oppose the Motion (Doc. #: 3303) and Plaintiffs filed a Reply (Doc. #: 3310). For the

reasons set forth below, the Court GRANTS Plaintiffs’ Motion.

         On April 30, 2020, the Court designated as the Track Three cases: County of Lake, Ohio v.

Purdue Pharma, L.P. et al., Case No. 1:18-op-45032 (N.D. Ohio); and County of Trumbull, Ohio

v. Purdue Pharma, L.P. et al., Case No. 1:18-op-45079 (N.D. Ohio). Doc. #: 3282 at 1. Plaintiffs

now ask the Court to bifurcate claims in order to isolate for trial their common law public nuisance

claims against the Chain Pharmacy Defendants; join their respective cases; and stay remaining

claims. 1 Defendants argue the proposal: (i) is inefficient, unprecedented, and legally

impermissible; (ii) is plaintiffs’ attempt to gain an improper litigation advantage; (iii) would

undermine a meaningful bellwether process; and (iv) violates the party-presentation rule.

         Federal Rule of Civil Procedure 42(b) permits the Court to “order a separate trial of one or

more separate issues, [or] claims” for reasons including “convenience, to avoid prejudice, or to

expedite and economize.” Rule 42 further permits the Court to “join for hearing or trial any or all


1
 The Track One-B cases similarly were streamlined for a bellwether trial of the plaintiffs’ common law public
nuisance claims against Chain Pharmacies in their role as distributors. Plaintiffs here will try the claim against Chain
Pharmacies in their roles as distributors and dispensers.
  Case: 1:17-md-02804-DAP Doc #: 3315 Filed: 06/02/20 2 of 4. PageID #: 494851



matters at issue in the actions,” and “issue any other orders to avoid unnecessary cost or delay.”

Fed. R. Civ. P. 42(a). Such orders are in the sound discretion of the trial court. Cantrell v. GAF

Corp., 999 F.2d 1007, 1011 (6th Cir. 1993); EEOC v. Sherwood Food Distributors, LLC, No.

16cv2386, 2017 WL 11450402, at *1 (N.D. Ohio Aug. 11, 2017). In an MDL, “[i]n discretionary

matters going to the phasing, timing, and coordination of the cases, the power of the MDL court

is at its peak.” In re Nat’l Prescription Opiate Litig., 956 F.3d 838, 845 (6th Cir. 2020) (quoting

In re Korean Air Lines Co., 642 F.3d 685, 700 (9th Cir. 2011)).

        In deciding whether to bifurcate claims, “the major consideration is directed toward the

choice most likely to result in a just final disposition of the litigation.” In re Bendectin Litig., 857

F.2d 290, 307–08 (6th Cir. 1988). Bifurcation is appropriate to avoid confusing the jury and to

promote convenience and economy. J’Way S., Inc. v. River Rd. Constr., Inc., No. 1:17cv1167,

2018 WL 1409285 at *1–2 (N.D. Ohio March 21, 2018).

        Plaintiffs’ proposal is permissible under Rule 42(b), as it will expedite and economize the

resolution of these two cases and possibly the MDL. Narrowing claims and defendants will avoid

combining issues that may confuse the jury, such as the legal obligations of Pharmacy Defendants

distinct from those of other defendants. Bifurcation also will avoid delays in discovery and allow

the parties to proceed to trial more efficiently because numerous issues have been resolved and

substantial discovery completed in other MDL cases involving common law public nuisance

claims against Pharmacy Defendants. Finally, as Plaintiffs state, “it is possible, even likely, that

no future trial of Plaintiffs’ remaining claims will be necessary if the bellwether trials lead to a




                                                   2
    Case: 1:17-md-02804-DAP Doc #: 3315 Filed: 06/02/20 3 of 4. PageID #: 494852



resolution of the MDL.” Doc. #: 3310 at 2. 2 Thus, bifurcation may result in all parties avoiding the

cost of litigating the other claims in this case and approximately 1,400 similar cases. 3

         Defendants argue joining the two cases will add length and complexity to the trial and will

unfairly prejudice them by “diffus[ing]” plaintiff-specific defenses. Doc. #: 3303 at 5–6.

Defendants do not dispute that the respective cases present common questions of both law and

fact, which is what Rule 42(a) requires. While the need to introduce evidence for both Plaintiffs

will cause an incremental increase in trial time and complexity, this is true any time multiple

actions are joined, and the cost is far outweighed by the benefit. Indeed, Rule 42(a) would be

useless if added time and complexity automatically forecloses joinder. Further, joinder of the cases

does not alter each Plaintiff’s burden of proof. Each Plaintiff still will be required to prove its case

against each Defendant, and each Defendant can raise defenses against each Plaintiff. Thus, the

Court finds joinder is proper and appropriate.

         Further, Defendants argue that trying common law public nuisance claims against them is

not representative of other cases in the MDL because, in other cases, Plaintiffs have a wide variety

of claims against Pharmacy Defendants and other defendants. Doc. #: 3303 at 6. Defendants do

not explain why narrowing this case to one claim and one category of defendants makes it non-

representative of the 1,400 other cases of similar Plaintiffs that include the same claim against the

same Pharmacy Defendants. Moreover, it is certain that the alternative the Pharmacy Defendants

implicitly seek is simultaneous trial of several legal theories against them and many other

defendants, which will be far more complex and costly. Resolving this case as bifurcated will

“enable the parties and the court to determine the nature and the strength of the claims” and resolve

2
  In the Court’s view, a second trial will not implicate the Reexamination Clause of the Seventh Amendment. However,
in the unlikely event a second trial occurs, Defendants will be able to raise any issues at that time.
3
  The same principles warrant a stay of discovery on Plaintiffs’ remaining claims. See Gagner v. Metro. Prop. & Cas.
Ins. Co., No. 3:05cv222, 2005 WL 8161955, at *2 (S.D. Ohio Dec. 13, 2005) (“Rule 42(b) regarding separation of
trials has a relation to the discovery rules and the court may limit discovery to the first issue to be tried until after its
resolution.”) (citing 9 Charles Alan Wright and Arthur R. Miller, Federal Prac. & Proc. Civil 2d § 2387 (2d ed. 1995)).
                                                             3
    Case: 1:17-md-02804-DAP Doc #: 3315 Filed: 06/02/20 4 of 4. PageID #: 494853



legal issues common to many of the cases in the MDL. Manual for Complex Litigation (Fourth)

§ 22.315; see Doc. #: 3310 at 4–5 (citing Plaintiffs’ 50-state nuisance survey showing Ohio

nuisance law is representative of that of majority of states). Proceeding with this bellwether case

may save the parties immeasurable cost and time.

         Finally, Defendants argue accepting the proposal violates the party presentation principle.

None of the cases they cite support this position. 4 Plaintiffs presented the common law public

nuisance claims against Chain Pharmacy Defendants to the Court. As already stated, structuring

this case as outlined here for a bellwether trial is well within the Court’s discretion under the

Federal Rules of Civil Procedure.

         Accordingly, Plaintiffs’ Motion, Doc. #: 3297 is GRANTED. It is hereby ORDERED,

pursuant to Federal Rule of Civil Procedure 42, that Plaintiffs’ common law public nuisance claims

against Chain Pharmacy Defendants shall be separated from Plaintiffs’ remaining claims for

discovery and trial; ORDERED that Plaintiffs’ respective actions are joined for bellwether trial

of the common law public nuisance claims against Chain Pharmacy Defendants; and ORDERED

that all Plaintiffs’ claims against Chain Pharmacy Defendants other than common law public

nuisance and all Plaintiffs’ claims against all other Defendants are stayed for later discovery and

trial.

         IT IS SO ORDERED.


                                                           /s/ Dan Aaron Polster_June 2, 2020_
                                                           DAN AARON POLSTER
                                                           UNITED STATES DISTRICT JUDGE

4
  In United States v. Sineneng-Smith, the Supreme Court found the Court of Appeals abused its discretion when it
reframed the case around an issue not raised by the parties and declined to address the party-presented controversy.
140 S. Ct. 1575, 1578-81 (2020). Likewise, in Greenlaw v. United States, the Supreme Court discussed the party
presentation rule in the context of the Court of Appeals acting on its own initiative to increase a defendant’s sentence
despite no cross-appeal from the government. 554 U.S. 237, 244–45 (2008). Finally, in Ligon v. New York, the Court
of Appeals found a district court judge acted improperly by encouraging a party to file a new lawsuit asserting a claim
different from that already at issue. 7336 F.3d 118, 125–26 (2d Cir. 2013), vacated in part on other grounds, 743 F.3d
362 (2d Cir. 2014). Here, the Court has raised no legal issue that was not first raised by the parties, themselves.
                                                           4
